Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 2-23 are presented for examination.

Specification
2.	The disclosure is objected to because of the following informalities: 
As per listing of serial numbers in the spec, it is informed that applicants are responsible for updating the spec if applications have matured into patents.  For example, 15/937,782 listed in paragraph [0001] is now patented and the spec should be updated to reflect current status of that application.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10956630 B2 in view of McNitt et al. (US 6537076 B2). The claim at issue does not have the limitation of  “video” as is now claimed in the instant application; however, it could still constitute an obvious variation in view of McNitt et al. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 16-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) The claims 16-21 recite steps or acts including “personalizing exercise”, and claims 22-23 recite steps or acts including “providing personalized activity”; thus, the claims are to a process, which is one of the statutory categories of invention. 
(Step 2A – Prong One) The claims 16 and 22 recite:
(Claim 16) assigning respective scores to respective categories of data of the plurality of categories of data (under its broadest reasonable interpretation, organizing human activity step); 
generating a score for the user based on the respective scores of the respective categories of data (under its broadest reasonable interpretation, organizing human activity step); and 
personalizing exercise for the user based on the score (under its broadest reasonable interpretation, organizing human activity step).
(Claim 22) analyzing the sensor data to determine differences in performance between the left side of the user's body and the right side of the user's body (under its broadest reasonable interpretation, organizing human activity step); and 
personalizing exercise for the user based on the score (under its broadest reasonable interpretation, organizing human activity step); and 
providing personalized activity for the user to compensate for the differences (under its broadest reasonable interpretation, organizing human activity step); and 
personalizing exercise for the user based on the score (under its broadest reasonable interpretation, organizing human activity step).
Further the limitation dependent claims, under its broadest reasonable interpretation, is the abstract idea which is organizing human activity steps.
Therefore, the limitations, under its broadest reasonable interpretation, are the abstract idea of organizing human activity steps.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the claims recite the additional element “computer-implanted platform” (Claim 16 and 22) which is recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(d)).  Also Claims recite the limitation which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)): 
“(Claim 16) obtaining data for a user of an item of fitness equipment, comprising capturing sensor data from sensors embedded in one or more grips of the item of fitness equipment while the user exercises using the item of fitness equipment; filtering the obtained data into a plurality of categories of data and
(Claim 22) obtaining sensor data from sensors embedded in a first grip and a second grip of an item of fitness equipment while a user exercises using the item of fitness equipment, wherein the user interacts with the first grip and the second grip while exercising using the item of fitness equipment.” 
Further the limitation “sensor”, “fitness equipment”, “grip”, “single-handle grip”, and dual-handle grips” are an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)). These additional elements do not integrate a method of providing personalized activity into a practical application because they do no more than implement an exception, i. e. an organizing human activity on a computer which merely uses a computer as a tool to perform an abstract idea.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element “computer-implanted platform” (Claim 16 and 22) amount to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. Further the limitation “sensor”, “fitness equipment” “grip”, “single-handle grip”, and dual-handle grips” are an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)).
Further dependent claims 17-21 and 23 recite:
17. The method of claim 16, wherein generating the score comprises calculating a weighted sum of the respective scores for the respective categories of data, wherein the respective categories of data have respective weights in the weighted sum (mathematical concepts).
18. The method of claim 16, wherein obtaining the data further comprises retrieving data describing fitness-related activities of the user from a user profile of the user (insignificant extra solution activity – data gathering).
19. The method of claim 16, wherein obtaining the data further comprises retrieving third-party data from a source external to the platform (insignificant extra solution activity – data gathering).
20. The method of claim 16, wherein the one or more grips comprise a single-handle grip or dual-handle grips (insignificant extra solution activity – data gathering).
21. The method of claim 16, wherein: the sensor data indicates grip pressures for the user's left hand and the user's right hand (insignificant extra solution activity – data gathering); and personalizing the exercise is performed in accordance with differences in the grip pressures between the user's left hand and the user's right hand (organizing human activity step).
23. The method of claim 22, wherein the sensor data comprises: left-hand grip pressures obtained from the first grip(insignificant extra solution activity – data gathering); and right-hand grip pressures obtained from the second grip (insignificant extra solution activity – data gathering).
Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable Su et al. (“Ontological Knowledge Engine and Health Screening Data Enabled Ubiquitous Personalized Physical Fitness (UFIT)”) in view of Shavit (US 20170368413 A1).
	As per Claim 16, Su et al. teaches a method (Abstract, Figure 3), comprising: in a computer-implemented platform (Figure 6-7): 
obtaining data (Figure 3 “Physical Fitness Test”, Table 2 on Page 4566, Table 7 “Test Item” on Pg 4577) …; 
filtering the obtained data into a plurality of categories of data (“For each activity, test subjects receive a score from one to five based on the Ministry of Education‘s fitness reference model [41], with higher scores indicating better performance….Table 3 shows the male‘s recommended scoring table for the activity ―3 min up and down stairs‖”, Table 3 Page 4567, Table 7); 
assigning respective scores to respective categories of data of the plurality of categories of data (“For each activity, test subjects receive a score from one to five based on the Ministry of Education‘s fitness reference model [41], with higher scores indicating better performance…Table 3 shows the male‘s recommended scoring table for the activity ―3 min up and down stairs‖”, Table 3 Page 4567, Table 7 “Scores” on Pg 4577); 
generating a score for the user based on the respective scores of the respective categories of data (Figure 3 “Physical Fitness Grade”, “An instructor then references the outcomes of the consultation, fitness test, and post-test questionnaire (see Table 4) to generate a personalized exercise plan covering the goal, type, time, intensity, and frequency of each suggested exercise.” on Page 4567-4568, Table 7 “Scores” and “Grades (1-5)”); and 
personalizing exercise for the user based on the score (“An instructor then references the outcomes of the consultation, fitness test, and post-test questionnaire (see Table 4) to generate a personalized exercise plan covering the goal, type, time, intensity, and frequency of each suggested exercise.” on Page 4567-4568, Table 8-9).
Su et al. fails to teach explicitly … for a user of an item of fitness equipment, comprising capturing sensor data from sensors embedded in one or more grips of the item of fitness equipment while the user exercises using the item of fitness equipment.
Shavit teaches … for a user of an item of fitness equipment, comprising capturing sensor data from sensors embedded in one or more grips of the item of fitness equipment while the user exercises using the item of fitness equipment ([0162]-[0165]).
Su et al. and Shavit are analogous art because they are both related to a training and monitoring system which provides training feedback/plan.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Shavit into Su et al.’s invention to provide a system utilize computerized training devices and apparatuses or sensors attached to training devices to analyze the user's performance, and provide a feedback as to how the user should improve the performance (Shavit: [0010]).
As per Claim 18, Su et al. teaches wherein obtaining the data further comprises retrieving data describing fitness-related activities of the user from a user profile of the user (“User profile ontology: contains personal information and physical test data including” Pg 4569, Pg 4576-4577).
As per Claim 19, Su et al. teaches wherein obtaining the data further comprises retrieving third-party data from a source external to the platform (Fig. 3 “Reference Model” on Pg 4566-4567 “Ministry of Education‘s fitness reference mode”).
As per Claim 20, Su et al. fails to teach explicitly wherein the one or more grips comprise a single-handle grip or dual-handle grips.
Shavit teaches wherein the one or more grips comprise a single-handle grip or dual-handle grips ([0162]-[0165], grips with sensors detect physical interaction for activities ; [0177], [0765]: different activities will involve different types of grips — single or dual).

As per Claim 21, Su et al. teaches personalizing the exercise is performed in accordance with differences in the grip pressures between the user's left hand and the user's right hand (Table 7-8 on Pg 4577 “Dominant grip strength test” and “Resistance training”)
Su et al. fails to teach explicitly wherein: the sensor data indicates grip pressures for the user's left hand and the user's right hand.
Shavit teaches wherein: the sensor data indicates grip pressures for the user's left hand and the user's right hand ([0162]-[0165], grips with sensors detect physical interaction for activities ; [0177], [0765]: different activities will involve different types of grips — single or dual).

As per Claim 22, Su et al. teaches a method (Abstract, Figure 3), comprising: 
in a computer-implemented platform (Figure 6-7): 
obtaining (Figure 3 “Physical Fitness Test”, Table 2 on Page 4566, Table 7 “Test Item” on Pg 4577) … data …; 
analyzing the … data to determine differences in performance between the left side of the user's body and the right side of the user's body  (“For each activity, test subjects receive a score from one to five based on the Ministry of Education‘s fitness reference model [41], with higher scores indicating better performance” “Dominant grip strength test (squeezes grip strength”, Table 3 Page 4567, Table 7 “Scores” on Pg 4577); and 
providing personalized activity for the user to compensate for the differences (“An instructor then references the outcomes of the consultation, fitness test, and post-test questionnaire (see Table 4) to generate a personalized exercise plan covering the goal, type, time, intensity, and frequency of each suggested exercise.” on Page 4567-4568, Table 7-9 “Dominant grip strength test” and “Resistance training” on Pg 4577-4578).
Su et al. fails to teach explicitly sensor data from sensors embedded in a first grip and a second grip of an item of fitness equipment while a user exercises using the item of fitness equipment, wherein the user interacts with the first grip and the second grip while exercising using the item of fitness equipment.
Shavit teaches sensor data from sensors embedded in a first grip and a second grip of an item of fitness equipment while a user exercises using the item of fitness equipment, wherein the user interacts with the first grip and the second grip while exercising using the item of fitness equipment ([0162]-[0165], grips with sensors detect physical interaction for activities ; [0177], [0765]: different activities will involve different types of grips — single or dual).

As per Claim 23, Su et al. fails to teach explicitly wherein the sensor data comprises: left-hand grip pressures obtained from the first grip; and right-hand grip pressures obtained from the second grip.
Shavit teaches wherein the sensor data comprises: left-hand grip pressures obtained from the first grip; and right-hand grip pressures obtained from the second grip ([0162]-[0165], grips with sensors detect physical interaction for activities ; [0177], [0765]: different activities will involve different types of grips — single or dual).

6. 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable Su et al. (“Ontological Knowledge Engine and Health Screening Data Enabled Ubiquitous Personalized Physical Fitness (UFIT)”), in view of Shavit (US 20170368413 A1), and further in view of Wells et al. (US 20170278419 A1).
	Su et al. as modified Shavit most all the instant invention as applied to claims 16 and 18-23 above.
As per Claim 17, Su et al. as modified Shavit by fails to teach explicitly wherein generating the score comprises calculating a weighted sum of the respective scores for the respective categories of data, wherein the respective categories of data have respective weights in the weighted sum.
Wells et al. teaches wherein generating the score comprises calculating a weighted sum of the respective scores for the respective categories of data, wherein the respective categories of data have respective weights in the weighted sum (Fig. 32-33, [0130]-[0131]).
Su et al., Shavit and Wells et al. are analogous art because they are all related to a training and monitoring system which provides training feedback/plan.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Wells et al. into Su et al. and Shavit’s invention to provide a system utilize computerized training devices and apparatuses or sensors attached to training devices to analyze the user's performance, and provide a feedback as to how the user should improve the performance (Shavit: [0010]) and to aid in identification of weak areas of user’s performance (Wells et al: [0128]).

Allowable Subject Matter
7. 	Claims 2-15 are allowed.

Conclusion
8.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aragones et al. (US 20120277891 A1) discloses Method and System for Automated Personal Training that Includes Training Programs.
Yu et al. (US 20150032236 A1) discloses generating fitness data including a category-based score for the user for each of a number of different fitness categories and an overall fitness score determined based  on the generated category scores.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146